El Juez Asociado Señob Snydee
emitió la opinión del tribunal.
En 1947 el Municipio de Río Piedras radicó ante la corte de distrito una información de dominio interesando la ins-cripción a su nombro de cnatro solares de 612, 523, 676 y 487 metros, valorados en $9,000, $8,000, $10,000 y $10,000, respectivamente. Alegó el municipio que adquirió estos solares por “compra o permuta” de doña María Asunción Córdova en 1852; que no están inscritos en el registro; y que ba estado en posesión de los mismos quieta, pública y pacíficamente en calidad de dueño durante noventa y seis años.
*601La Río Piedras Development Co., Inc., radicó una opo-sición alegando que es dueña de los cuatro solares aquí envueltos. Conviene con el municipio en que la señora Cór-dova era dueña de los terrenos en controversia allá para el 1850. Pero sostiene que es ella y no el municipio la suce-sora de dicha señora. Alega que estos solares formaban' parte de una finca de noventa y seis cuerdas perteneciente a la señora Córdova y que se vendió a Manuel González Fer-nández en 1861; que luego de éste hacer varias segregacio-nes de la misma, sus herederos adquirieron el remanente a título de herencia; que como resultado de segregaciones posteriores hechas por los herederos de González, la finca se redujo a nueve cuerdas que incluyen los cuatro solares en controversia; que las nueve cuerdas fueron adquiridas en 1947 por la Río Piedras Development Co., Inc., por es-critura otorgada por los herederos de González.
El caso fue visto ante la corte de distrito sin que exis-tiera controversia sustancial en cuanto a los hechos rele-vantes. El municipio ha estado en posesión de estos cua-tro solares desde allá para el 1850. Adquirió la posesión en virtud de un Acta de la Junta Municipal de Río Pie-dras de fecha 31 de octubre de 1850. (1) Al entrar el muni-cipio en posesión de la finca, la usó para un cementerio. Este uso se fue abandonando gradualmente. En 1942 ya no quedaban rastros del cementerio. Se construyeron dos *602calles que dividieron la finca en los cuatro, solares aquí en-vueltos. En 1946 el municipio ofreció los solares en pú-blica subasta.
Basada en estos hechos, la corporación sostiene ante la corte de distrito que tiene título sobre los cuatro sola-res y ahora tiene derecho a la posesión de los mismos. Su razonamiento sobre este punto puede sintetizarse como si-gue : El Acta de 1850 demuestra que la señora Córdova donó estos solares al municipio para ser consagrados al uso pú-blico de cementerio. El municipio no usa ya los mismos para cementerio. La jurisprudencia sobre consagración al uso público es que el título de las tierras así dedicadas siempre permanece en manos del donante; si desaparece el uso público para el cual se consagra la propiedad, la posesión de los terrenos revierte al donante o a su sucesor. Toda vez que la corporación es la sucesora de la donante, la señora Córdova, aquélla tiene el título sobre los cuatro solares y tiene derecho a la posesión de los mismos por ha-ber dejado de usarlos como cementerio.
Sin embargo, la corte de distrito resolvió que la señora Córdova no había hecho consagración alguna de los solares pertenecientes a ella para el uso público en calidad de ce-menterio. Por el contrario, resolvió que la transacción me-diante la cual el municipio obtuvo la posesión de estos te-rrenos allá para el 1850, fué una permuta corriente entre *603éste y la señora Córdova a tenor con el artículo 1428 del Código Civil, eel. de 1930. En consecuencia resolvió que el municipio tenía un título incondicional sobre estos solares y dictó sentencia a su favor.
 La corporación ha apelado y señala tres errores. En ellos renueva su contención al efecto de que en esta jurisdicción la ley es que el título a la propiedad consagrada al uso público siempre permanece a favor del donante y que el abandono del uso público por el cual se consagró la propiedad, crea un derecho a favor del donante o de su sucesor a readquirir la posesión del terreno.(2) Es innecesario examinar esta cuestión de derecho. Para poderla considerar, primeramente tendríamos que convenir con la apelante que en 1850 la señora Córdova había dedicado como cuestión de hecho estos solares a uso público para un cementerio. Pero creemos que la corte de distrito actuó correctamente al rechazar esa contención y al resolver que la transacción de 1850 fué una permuta, y no una consagración al uso público.
Sintetizamos el argumento de la apelante al efecto de que la transacción de 1850 fué una consagración al uso pú-blico en este párrafo y en los tres siguientes. La referencia hecha en el Acta de 1850 para que se trasladara el cemen-terio a “otro punto del terreno de Doña María Asunción Córdova” demuestra que el cementerio que ya existía ra-dicaba en su propiedad. Esto quiere decir que la señora o su antecesor habíale permitido al municipio usar el local para un cementerio sin desprenderse jamás del título. Toda vez que la señora Córdova era dueña de los terrenos en que enclavaban el viejo y el nuevo cementerio, la transacción hecha en 1850 no pudo haber sido una permuta. El artículo 1428 del Código Civil dispone que “La permuta es un con-*604trato por el cual cada uno de los contratantes se obliga a dar una cosa para recibir oirá.” (Bastardillas nuestras). Pero la señora Córdova nada recibía, ya que era dueña de los terrenos en que enclavaban el presente y el futuro ce-menterios. Por consiguiente donaba estos solares para con-sagrarlos al uso público y no a cambio de terrenos de los cuales ella ya no era dueña.
El Acta de 1850 dice que doña María Asunción Córdova cede al municipio tres cuartas partes de una cuerda para el nuevo cementerio, recibiendo como única recompensa por esta donación el local que ocupaba el cementerio existente. Al recibir el local del cementerio ya existente, la señora Cór-dova no recibía los terrenos en que éste estaba enclavado. Éstos ya le pertenecían. Ella sólo ganaba acceso al terreno que se venía utilizando para cementerio en su propia finca. Y ia llamada “recompensa” era inefectiva y fué innecesa-ria, toda vez que ella podía utilizar los terrenos, por per-tenecer a ella, una vez que el municipio abandonara el viejo cementerio.
El Acta de 1850 habla de “cesión” y de “donación”. Es-tas palabras envuelven un concepto jurídico diferente a la “permuta”-. Si las partes hubieran tenido en mente efec-tuar una permuta, hubieran usado la terminología relativa a éstas. El lenguaje que emplearon revela una donación o consagración al uso público para un cementerio y no una permuta.
Originalmente la señora Córdova era dueña de una finca de noventa y seis cuerdas en la que radicaban ambos ce-menterios. Cuando la vendió a Manuel González Fernán-dez, no dedujo o segregó la porción utilizada por el munici-pio para el cementerio. Tampoco se hizo inscripción al-guna a favor del municipio de una segregación de estos so-lares. Y González pagó las contribuciones sobre estos te-rrenos durante los años posteriores. La señora Córdova *605por tanto nunca se desprendió del título a estos cuatro so-lares: éstos fueron meramente consagrados por ella al uso público en calidad de cementerio.
Hemos examinado cuidadosamente los argumentos que anteceden, pero no los creemos convincentes. La apelante no ofreció prueba directa de que los terrenos en que encla-vaba el viejo cementerio durante un número de años con an-terioridad al 1850 todavía pertenecían a la señora Córdova luego de construirse el mismo. Descansa casi totalmente en la frase un poco ambigua bailada en el Acta de 1850 al efecto de que el cementerio sería trasladado a “otro punto” en su propiedad. Esto, por sí solo, no es suficiente para establecer afirmativamente que el terreno en que el cemen-terio estaba localizado, pertenecía todavía a la señora Córdova luego de construirse el cementerio anterior. Este lenguaje en el Acta, empleado imprecisamente por un lego, es de igual manera consistente con la inferencia de que el cementerio anterior había estado enclavado en terrenos que originalmente, pero no ya, pertenecían a la señora Córdova. Para ser aplicable el razonamiento de la apelante, tendría en primer lugar que demostrar afirmativamente que la se-ñora Córdova todavía era dueña de los terrenos en que en-clavaba el viejo cementerio, cuando surgió la cuestión de construir un nuevo cementerio en 1850. No podemos con-cluir que esto fué inequívocamente demostrado por el len-guaje del Acta de 1850.
Contrario a la contención de la apelante, creemos que es significativo el empleo de la palabra “recompensa” en el Acta de 1850. Si el municipio y la señora Córdova mera-mente convenían en cambiar el local del cementerio de una parcela de su propiedad, ya consagrada al uso público, a otra parcela a consagrarse al mismo uso público, no hubiera habido necesidad de usar el lenguaje de recompensa. El que ella iba a ser “recompensada” con el viejo terreno a cambio del terreno para el nuevo cementerio, fortalece núes-*606tra conclusión dé que el viejo nunca perteneció, o por lo menos no pertenecía ya, a dicha señora. Si el viejo terreno le pertenecía, no lo hubiera recibido como “recompensa”.
De necesitarse algo más, existen otros records del mu-nicipio que envuelven esta misma transacción que demues-tran ésta, fue una permuta y no una donación para consa-grarla al uso público. Del expediente surge que en 1849 el municipio llegó a la conclusión que el sitio más apropiado para la construcción del nuevo cementerio, era una parcela de terreno perteneciente a la señora Córdova, que sería comprada o expropiada. También dice el expediente que el 8 de octubre de 1850 la señora Córdova se acercó al muni-cipio con miras a facilitar el cambio, hablando de que “se active este negocio”. En el Acta del 31 de octubre de 1850, se repite la frase “se active este negocio”. Generalmente uno no usa la palabra “negocio” en relación con una dona-ción.
Finalmente, existe un Acta de 1854 que demuestra que se denegó una solicitud de la señora Córdova para que se pa-ralizaran las obras del nuevo cementerio “porque habién-dose comprometido en octubre de 1850 con la Junta de Río Piedras a ceder terreno de su propiedad para que se cons-truyere el cementerio, dejando a elección de la Junta el punto de su finca en que hubiera de situarse no le es lícito declinar ahora su compromiso si no pasa de tres cuartas partes de cuerda el terreno que se le ocupa en compensación del que tiene hoy el camposanto antiguo que este quedan a su dis-posición; Y lo comunico a V. para su inteligencia y efec-tos correspondientes, previniéndose se proceda a continuar la obra del Cementerio que se había suspendido a conse-cuencias del escrito de doña Asunción Córdova. (Bastar-dillas nuestras).
Esta oposición de la señora Córdova en 1854 tiende a refutar la teoría de consagración y a demostrar que la ver-dadera naturaleza de la transacción de 1850 fué un con-trato de permuta que ella en 1854 trataba de dejar sin efecto. *607Aquí, lo mismo que a través de todo el expediente, las Actas hablan de “recompensa” en relación con el “negocio”. Esto difícilmente es la terminología a emplearse en una do-nación para consagrar al uso público.
La apelante sostiene que la referencia en el Acta de 1850 a la palabra “donación” indica una consagración. Pero esa palabra no puede extraerse del contexto. El Acta habla de “única recompensa de esta donación...”. Y el Acta en su totalidad, junto a la historia de la transacción según surge ésta de todo el expediente, no deja lugar a dudas de que ésta fué un negocio en el cual las partes permutaron tierras pertenecientes a cada una de ellas.
Además, aun cuando supongamos, según alega la apelante, que con anterioridad al Acta de 1850 el municipio era dueño sólo del “local” y no del “terreno” en el cual entonces enclavaba el viejo cementerio, esto fué suficiente causa o consideración para un contrato de permuta mediante el cual el municipio vino a ser el dueño incondicional del “terreno” para el nuevo cementerio en consideración de su renuncia al viejo “local” a favor de la señora Córdova.
Nuestra conclusión es que el Acta de 1850 se refería a una permuta entre el municipio y la señora Córdova como una transacción comercial corriente por la cual el munici-pio obtuvo el título a los cuatro solares en controversia sin trabas de ninguna especie. Por consiguiente el municipio tenía derecho a usar estos solares para cualquier otro propó-sito o venderlos al dejarlos de usar para cementerio.

La sentencia de la corte de distrito será confirmada.


(1) E1 Acta dice así:
“En Río Piedras, a los treinta y un días del mes de octubre dé mil ocho-cientos cincuenta so reunieron en sesión extraordinaria los señores de la Junta Municipal quo al margen se anotan y el señor Presidente hizo presente a la Corporación quo pendiente de rendirle al Superior Gobierno de esta Isla «1 último acuerdo do esta Junta celebrado en dieciséis de los corrientes relativo a la recomposición del Cementerio do este pueblo ha recibido una comunicación del Exorno, señor Gobernador y Capitán General, fecha dieciocho del actual en que (?. 1S. se sirve disponer la traslación, del Cementerio o otro punto 'del terreno de Doña María Asunción Córdova, según lo dispuesto por su Gobierno en treeo de marzo del pasado año de mil ochocientos cuarenta y nueve recomendando so active este negocio para que cuanto antes tonga efecto la traslación referida. En su virtud y presénte Doña María Asunción Córdova, so puso de acuerdo, la *602Corporación con dicha señora, conviniendo en que doña Aswnoión cede a la Corporación tres 'cuartas de cuerda del terreno de su propiedad para situarse el nuevo Cementerio en el punto de su posesión que diga la Jimia como más apropiado, y por única recompensa de esta donación recibirá el local que en la actualidad ocupa el Cementerio existente. Procedió luego la Corporación a acordar que se encargue a don Miguel Delgado, como inteligente en el ramo, a que forme el plano, proyecto y presupuesto dol nuevo cementerio con arreglo a las instrucciones que deberá recibir del vocal don B, González, encargado para el efecto por esta Junta recomendándole la mayor brevedad a fin de que queden cumplimentados los deseos! del Superior Gobierno a quien se dará cuenta con copia de este acuerdo. Con lo que se levantó la sesión, firmando el señor Presidente y Caballero Síndico y también doña María Asunción Córdova, por anta mí de que certifico. • — Arturo O’Neill —Manuel L. García, Síndico —Ma. Asunción Córdova —Carlos Andino, See.” (Bastardillas nuestras).


(2) Cf. McQuillan, Municipal Corporations, Ed. Rev., págs. 820-21, paga. 846-49; Annotations, 47 A.L.R. 1172, 1183; 70 A.L.R. 504; Johnston v. Medina Improvement Club, Inc., 116 P.2d 272 (Wash., 1941); Tracy v. Bittle, 112 S.W. 45 (Mo., 1908); Prall v. Burchartt, 132 N.E. 280 (Ill., 1921); Portland Baseball Club v. City of Portland, 18 P.2d 811 (Ore., 1933).